Citation Nr: 1032762	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Joseph Byrne, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1970 to October 1971.  The Veteran died in March 2006.  The 
appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.

In July 2010, the appellant testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

Shortly after the July 2010 hearing, the appellant submitted 
additional evidence directly to the Board.  The appellant 
specifically waived local consideration of this evidence by the 
RO during the July 2010 hearing.  See 38 C.F.R. § 20.1304 (2009); 
see also the July 2010 hearing transcript, page 3.  


FINDINGS OF FACT

1.  The Veteran served in Korea from September 1970 to October 
1971.

2.  The Veteran died in March 2006; the death certificate lists 
the immediate cause of death as prostate cancer.

3.  Prostate cancer was initially demonstrated years after 
service, and has not been shown by competent clinical evidence of 
record to be causally related to, or aggravated by, active 
service.

4.  The Veteran did not have any service-connected disabilities 
at the time of his death.


CONCLUSIONS OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.             38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1310 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent implementing 
regulation, codified at 38 C.F.R.     § 3.159 (2009), provide 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under the 
VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by a 
letter mailed in April 2006.  To the extent that the appellant 
may not have been provided complete notice until after the 
initial adjudication, the Board finds that there is no prejudice 
to her in proceeding with the issuance of a final decision.  
Following the provision of the required notice and the completion 
of all indicated development of the record, the RO readjudicated 
the appellant's claim in March 2009.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim].  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  

The Board also notes that the Veteran's VA service treatment 
records, post-service treatment records, his death certificate, 
and various lay statements and Internet printouts have been 
associated with the Veteran's claims file.  Neither the appellant 
nor her representative has identified any outstanding evidence, 
to include any other medical records, that could be obtained to 
substantiate her cause of death claim.  The Board is also unaware 
of any such outstanding evidence. 

The Board acknowledges that a medical opinion was not obtained in 
this case to address the appellant's cause of death claim.  It is 
undisputed that the Veteran died in 2006 from prostate cancer; 
however, a medical opinion as to the etiology of the Veteran's 
cause of death is unnecessary in this case.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  As discussed in more 
detail below, the evidence of record is against a finding that 
the Veteran incurred any in-service injury or disease affecting 
the Veteran's prostate, to include any in-service exposure to 
Agent Orange.  Under these circumstances, a VA medical opinion is 
not required.  See Bardwell v. Shinseki, No. 08-2257, Slip op. 
(Vet. App. Aug. 17, 2010).  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not support a finding that the Veteran was diagnosed with or 
treated for prostate problems during his military service, or 
that he was exposed to Agent Orange at any time during his 
military service.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the appellant.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2009).  She has retained the services of a representative, 
and testified before the undersigned in July 2010.  

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).
  
Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include prostate cancer, when 
such is manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.                      
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2009).

Prostate cancer is a disease for which service connection may be 
presumed due to an association with exposure to herbicide agents, 
even if there is no record of such disease during service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R § 
3.307(a)(6)(iii) (2009).

VA has received from the Department of Defense (DOD) a listing of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.  In this regard, the DOD has 
confirmed that Agent Orange was used along the demilitarized zone 
(DMZ) in Korea from April 1968 to July 1969.  Fields of fire 
between the front line defensive positions and the south barrier 
fence were defoliated.  The size of the treated area was a strip 
of land 151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no indication 
that herbicides were sprayed in the DMZ itself.  Herbicides were 
applied through hand spraying and by hand distribution of 
pelletized herbicides.  Although restrictions were put in place 
to limit potential for spray drift, run-off, and damage to food 
crops, records indicate that the effects of spraying were 
sometimes observed as far as 200 meters down wind.

If it is determined that a veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of the 
units identified by DOD between September 1, 1967 and August 31, 
1971, but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by-
case basis.   See VA Adjudication Procedure Manual, M21-1 MR, 
Part VI, Chapter 2, Section B, Topic 6, Block d.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In order to establish service connection for death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and death.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question in this case that element (1) has been met.  
There also is no dispute that the Veteran died of prostate 
cancer.  

With respect to element (2), in-service disease or injury, a 
review of the evidence does not suggest that prostate cancer was 
present in service or within the one year presumptive period 
after service [i.e., by October 1972].  See 38 C.F.R. § 3.309(a).  
Indeed, it does not appear that the Veteran was initially 
diagnosed with prostate cancer until June 2004, more than thirty 
years following the Veteran's separation from service.  See the 
March 5, 2008, letter from Dr. J.E.S.  Accordingly, in-service 
prostate cancer is not demonstrated. 

Concerning in-service injury, the appellant contends that the 
Veteran's fatal prostate cancer was the result of exposure to 
Agent Orange while he was stationed in Korea in 1970 and 1971.  
Specifically, she asserts that his unit served near the DMZ from 
September 1970 to October 1971.  The appellant has identified no 
other possible service-related cause of the Veteran's death, and 
the Veteran died with no service-connected disabilities. 

The record reflects that the Veteran served in Korea from 
September 11, 1970 to October 24, 1971, with the 7th Battalion, 
17th Artillery.  Although the Veteran's unit is one of the units 
recognized as having been exposed to Agent Orange on the DMZ 
between April 1968 and July 1969, the Veteran's service with this 
unit postdates this period.  Accordingly, the Board may not grant 
the appellant's cause of death claim on a presumptive basis.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board acknowledges the appellant's argument that the dates 
used when determining whether herbicides were used in Korea 
should be from January 1, 1967 to August 31, 1971, as provided in 
38 U.S.C.A. § 1821.  However, this statute pertains to benefits 
for children of certain Korea service veterans born with spina 
bifida and does not apply to the case at hand.  Importantly, this 
statute does not state that all veterans who were stationed in 
Korea during this period are presumed exposed to herbicide 
agents.

Rather, under this statute, if a veteran has a child born with 
spina bifida and served in Korea during this period, the 
Secretary of VA and Secretary of Defense must then determine 
whether the veteran was exposed to herbicide agents.  The 
applicable provision of this case, 38 C.F.R. § 3.309(e), does not 
contain similar language.  It is significant to note that VA has 
found only that the DOD has verified herbicides were used from 
April 1968 to July 1969 along the DMZ.  

To some extent, the appellant appears to be raising an argument 
for equity. However, the Board has no legal authority to apply 
the provisions of 38 U.S.C.A. § 1821 in this case, and is bound 
by the statutes and regulations governing entitlement to VA 
benefits, the instructions of the Secretary, and the precedent 
opinions of the VA's chief legal officer.  38 U.S.C.A. § 7104(c).

The Board also acknowledges the appellant's representative's 
assertion that "according to the Veterans Benefits 
Administration service members who served along the Korean DMZ 
during the late sixties and early seventies . . . are covered 
under the 1991 Agent Orange Act."  See the July 2010 hearing 
transcript, page 4.  Presumably, the appellant's representative 
obtained this information from a Internet printout [not 
affiliated with the VA] and it is associated with the Veteran's 
claims folder.  See the Internet article "Cyber Sarge's: Agent 
Orange Units Sprayed Outside of Vietnam (Korea)," page 2.  The 
1991 Agent Orange Act, as codified in 38 U.S.C.A. § 1116, makes 
no mention of any applicable presumptions or "coverage" for 
veterans who served along the DMZ in Korea.  

The Board notes that VA has proposed to amend regulations to 
extend the presumption of herbicide exposure to certain veterans 
who served in Korea as well as those serving in Vietnam.  74 Fed. 
Reg. 36640 (July 24, 2009).  This proposed regulation change, 
however, has not yet been adopted and has no legal effect at this 
time.  Nonetheless, even if the proposed amendment were in 
effect, the presumption of herbicide exposure as proposed  would 
apply only to those Veterans serving in a unit that operated in 
or near the Korean DMZ between April 1968 and July 1969, the time 
and location of herbicide usage identified in official Department 
of Defense sources.  Id.

As mentioned above, an appellant who does not meet the statutory 
criteria for presumptive service connection based on herbicide 
exposure is not precluded from establishing service connection 
with proof of actual direct causation.   Pursuant to the 
procedure for verifying exposure to herbicides along the DMZ as 
outlined in VA's Adjudication Manual, M21-1IMR, Part IV, Subpart 
ii, Chapter 2, Section C., the RO contacted the U.S. Army and 
Joint Services Records Research Center (JSRRC) in order to 
determine whether herbicides were used in the vicinity of the 
Veteran's unit after July 1969 [specifically from September 1970 
to October 1971].  A February 2007 response from the U. S. Armed 
Services Center for Research of Unit Records (CURR) reflects that 
the 7th Battalion, 17th Artillery operated along the DMZ, but 
that military records only show the use of herbicides along the 
DMZ between 1968 and 1969, prior to the Veteran's service there.

The Board notes that prior to the Veteran's death, the Veteran 
drafted a statement indicating that he remembered discovering a 
foul-smelling liquid about 18 inches into the soil when he was 
digging fox holes in Korea.  The Veteran also recounted a time in 
1971 when everyone was instructed to stay inside until the "all 
clear" siren was sounded.  After a couple hours, the siren went 
off, and he had to clean the equipment that was left outside, 
which "had a smell and film all over them . . . [that] wasn't 
there that morning during inspection."  See the Veteran's 
January 9, 2006 personal statement.

In addition to these statements, the appellant's representative 
has highlighted the lay statement of the Veteran's sister, who 
purports that the Veteran wrote her letters from Korea describing 
the "spraying of chemicals on vegetation so that the visibility 
would be better for the soldiers."  See the March 5, 2006 letter 
from the Veteran's sister.  No original letters were attached 
with the sister's statement.  

Further, the appellant has submitted a lay statement from W.A., 
who indicated that he served in Korea with the 2nd Infantry from 
January 1972 through March 1973, and that Agent Orange was used 
on the DMZ during that time.  See the November 28, 2003 email 
from W.A.  

The Veteran [through his personal statement, and through his 
purported statements sent to his sister] is certainly competent 
to attest to their own respective circumstances in service.  The 
Board finds no reason to doubt the Veteran's statement that he 
dug up a foul-smelling liquid in Korea, that had to clean film 
off equipment during his Korean service, or that he witnessed the 
spraying of chemicals.  The evidence of record, however, is 
against a finding that he actually encountered Agent Orange or 
any other identifiable herbicide for which an association with 
the development of prostate cancer has been established during 
his Korean service.  As noted above, the DOD has specifically 
determined that no Agent Orange spraying occurred along the DMZ 
after July 1969.  The Veteran did not provide any indication as 
to how he had concluded that the liquids or chemicals he 
encountered were Agent Orange.  As such, the Board finds the 
Veteran's statements are not probative as to the pertinent issue 
in dispute when weighed against the service department's specific 
findings to the contrary.

Similarly, the statement of W.A. is afforded no weight of 
probative value.  W.A. did not serve in Korea at any time that 
the Veteran served in Korea, or even within the same unit.  
Additionally, he too offered no indication as to how he 
identified the chemicals he purportedly observed at that time.  

The appellant's representative alternatively contends that even 
if herbicides were not being actively used during the Veteran's 
tour in Korea, the nature of the chemicals would result in 
residual exposure during the time he was there.  At the July 2010 
hearing, the Veteran made reference to a study that found that 
the half-life of Agent Orange is 9 to 15 years in surface soil 
and 25 to 100 years in subsurface soil.  See the July 2010 
hearing transcript, page 8.  Crucially however, this evidence and 
the other Internet source documents submitted with the 
appellant's claim are general in nature and do not speak 
specifically to whether the Veteran or someone similarly situated 
might have been exposed to Agent Orange or other specific 
herbicides in Korea.  Neither the appellant nor the appellant's 
representative are competent to testify to the general residual 
or long-term impact of a previously dispensed herbicide on the 
Veteran.

Finally, the appellant's representative has also cited the DMZ 
War Veterans Recognition Act of 2006, asserting that Congress 
found that "because the hazardous properties of Agent Orange 
last for at least 100 years, soldiers of the United States who 
later served in the Demilitarized Zone had been exposed to the 
chemical long after the Armed Forces stopped using it."  See the 
appellant's representative's April 29, 2009 email, page 2; see 
also the DMZ War Veterans Recognition Act of 2006, S. 2914, 109th 
Cong. (2006).  This act, however, was never enacted into law, and 
has no bearing on this case.  

The probative evidence of record demonstrates that the DOD has 
determined that no Agent Orange was sprayed near the DMZ at any 
time after July 1969, that CURR has verified that the Veteran did 
not serve in Korea during a time when Agent Orange was used, and 
that the appellant has submitted no credible evidence 
demonstrating that the Veteran was directly exposed to herbicides 
in service.  The Board finds that the evidence as a whole is 
against a finding that the Veteran sustained any in-service 
disease or injury to his prostate, to include in-service exposure 
to herbicides.  Element (2) remains unsatisfied, and the 
appellant's claim fails on this basis.

The Board, however, notes the March 2008 medical opinion of Dr. 
J.E.S., stating that it was "reasonable to assume that [the 
Veteran's] prostate cancer was possibly related to his exposure 
to Agent Orange."  See the March 5, 2008 letter from Dr. J.E.S.  
The Board affords this opinion no probative weight as to the 
issue of etiology.  As discussed above, there is no credible 
evidence demonstrating that the Veteran was in fact exposed to 
Agent Orange during his active service.  Although it was noted 
that the Veteran had no family history or identifiable risk 
factors for prostate cancer, the physician did not identify how 
it was determined that the Veteran was actually exposed to Agent 
Orange.  Further, Dr. J.E.S.'s opinion attests merely to the 
possibility of a relationship, and is in that regard, purely 
speculative.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in nature 
cannot support a claim].  

The Board has fully considered the appellant's lay statements.  
The pertinent question in this case, however, involves the 
etiology of a specific disability.  This question requires 
opinions from persons with medical expertise, as the answers 
cannot be ascertained through lay observation.  Neither the 
appellant, nor her representative has been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to these question.  Accordingly, the lay 
opinions attributing the Veteran's cause of death directly to 
service do not constitute competent medical evidence and lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board is sympathetic to the appellant's claim, but it must 
rely on the competent medical evidence in making its 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
[Board is prohibited from making conclusions based on its own 
medical judgment].  In the present case, the competent medical 
evidence shows that the Veteran developed prostate cancer in 
2004, more than forty years following the Veteran's separation 
from service, which ultimately led to his death.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised].  The Board finds the 
preponderance of the evidence is against the appellant's claim.

Conclusion

In sum, the Veteran is not entitled to presumptive service 
connection for herbicide exposure, there is no credible evidence 
that he was exposed to herbicides in service, and there is no 
competent clinical evidence of record directly relating the 
Veteran's death from prostate cancer to his military service.  
For these reasons, the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must be 
denied.  The Board also finds that the Veteran did not have any 
service-connected disabilities at the time of his death and that 
there is no basis for an award of VA dependency and indemnity 
compensation benefits.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


